Name: 2006/64/EC: Commission Decision of 1 February 2006 amending Decision 2005/393/EC as regards the restricted zones in relation to bluetongue in Spain and Portugal (notified under document number C(2006) 180) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  means of agricultural production;  health;  agricultural activity
 Date Published: 2007-05-08; 2006-02-04

 4.2.2006 EN Official Journal of the European Union L 32/91 COMMISSION DECISION of 1 February 2006 amending Decision 2005/393/EC as regards the restricted zones in relation to bluetongue in Spain and Portugal (notified under document number C(2006) 180) (Text with EEA relevance) (2006/64/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue (1), and in particular Article 8(2)(d), Article 8(3) and the third paragraph of Article 19 thereof, Whereas: (1) Directive 2000/75/EC lays down control rules and measures to combat bluetongue in the Community, including the establishment of protection and surveillance zones and a ban on animals leaving those zones. (2) Commission Decision 2005/393/EC of 23 May 2005 on protection and surveillance zones in relation to bluetongue and conditions applying to movements from or through these zones (2) provides for the demarcation of the global geographic areas where protection and surveillance zones (the restricted zones) are to be established by the Member States in relation to bluetongue. (3) Spain and Portugal have informed the Commission that serotype 4 virus has been detected as circulating in a number of peripheral areas of restricted Zone E. (4) Consequently, those restricted zones should be extended, taking account of the data available on the ecology of the vector and the development of its seasonal activity. (5) Decision 2005/393/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Annex I to Decision 2005/393/EC, the lists of restricted zones in Zone E, which relate to Spain and Portugal, are replaced by the following: Spain:  Province of CÃ ¡diz, MÃ ¡laga, Sevilla, Huelva, CÃ ³rdoba, CÃ ¡ceres, Badajoz, Toledo and Ciudad Real  Province of Jaen (comarcas of Jaen, Andujar, Alcala la Real, Huelma, Linares, Santiesteban del Puerto, Ubeda)  Province of Avila (comarcas de Arenas de San Pedro, Candelada, Cebreros, Las Navas del Marques, Navaluenga, Sotillo de la Adrada)  Province of Salamanca (comarcas of Bejar, Ciudad Rodrigo and Sequeros)  Province of Madrid (comarcas of Aranjuez, El Escorial, Grinon, Navalcarnero and San Martin de Valdeiglesias) Portugal:  Regional Direction of Agriculture of Algarve: all concelhos  Regional Direction of Agriculture of Alentejo: all concelhos  Regional Direction of Agriculture of Ribatejo e Oeste: concelhos of Almada, Barreiro, Moita, Seixal, Sesimbra, Montijo, Coruche, SetÃ ºbal, Palmela, Alcochete, Benavente, Salvaterra de Magos, Almeirim, AlpiarÃ §a, Chamusca, ConstÃ ¢ncia, Abrantes and Sardoal.  Regional Direction of Agriculture of Beira Interior: concelhos of Penamacor, FundÃ £o, Oleiros, SertÃ £, Vila de Rei, Idanha a Nova, Castelo Branco, ProenÃ §a-a-nova, Vila Velha de Rodao and MaÃ §Ã £o. Article 2 This Decision shall apply from 7 February 2006. Article 3 This Decision is addressed to the Member States. Done at Brussels, 1 February 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 327, 22.12.2000, p. 74. (2) OJ L 130, 24.5.2005, p. 22. Decision as last amended by Decision 2005/828/EC (OJ L 311, 26.11.2005, p. 37).